 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-00196-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   JUSTIN JOHNSON,                              DATE: May 16, 2019
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on May 16, 2019.

21         2.     By this stipulation, the defendant now moves to continue the status

22 conference until July 25, 2019, and to exclude time between May 16, 2019, and July 25,

23 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      Defense counsel desired additional time to review the discovery,

 2         conduct research into the case, to discuss the case with his client, and otherwise

 3         prepare for trial in this matter.

 4                c)      Counsel for defendant believes that failure to grant the above-

 5         requested continuance would deny him the reasonable time necessary for effective

 6         preparation, taking into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by

 9         continuing the case as requested outweigh the interest of the public and the

10         defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18

12         U.S.C. § 3161, et seq., within which trial must commence, the time period of May

13         16, 2019, to July 25, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

14         3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

15         by the Court at defendant’s request on the basis of the Court’s finding that the ends

16         of justice served by taking such action outweigh the best interest of the public and

17         the defendant in a speedy trial.

18         4.     Nothing in this stipulation and order shall preclude a finding that other

19 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

20 the period within which a trial must commence.

21         IT IS SO STIPULATED.

22

23   Dated: May 10, 2019                               MCGREGOR W. SCOTT
                                                       United States Attorney
24

25                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
26                                                     Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: May 10, 2019                          /s/ MATTHEW BOCKMON
                                                  MATTHEW BOCKMON
2
                                                  (as authorized on May 10, 2019)
3                                                 Counsel for Defendant
                                                  JUSTIN JOHNSON
4

5
                                      FINDINGS AND ORDER
6
          IT IS SO FOUND AND ORDERED this 13th day of May, 2019.
7

8

9

10                                                Troy L. Nunley
                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
